Citation Nr: 9906334	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-03 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating for residuals of cholecystectomy and 
ventral hernia in excess of the currently assigned 40 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
compensation pursuant to 38 U.S.C.A. § 1151 for postoperative 
cholecystectomy and ventral hernia repair evaluated as 
10 percent disabling.  By a rating action in March 1996 a 
20 percent rating was granted for residuals of repair of 
cholecystectomy and ventral hernia, and in January 1997 the 
RO increased the veteran's evaluation to 40 percent, 
effective from the date of the initial claim. 

A video conference hearing was held on September 9, 1998, in 
Huntington, West Virginia, before Steven L. Cohn, who is the 
member of the Board rendering the determination in this claim 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b)(West 1991).


REMAND

On preliminary review of the record the Board observes that 
when the veteran testified before the Board in September 1998 
his representative raised a claim of a total rating based 
upon individual unemployability due to service-connected 
disability (T-17).  This claim is referred to the RO for 
appropriate action.  However, since the veteran has only one 
service connected disability it would be appropriate for the 
RO to develop and consider this issue in conjunction with his 
rating claim.  In regard to his current claim the veteran has 
testified that his disability has increased in severity since 
the VA examination conducted in October 1996 (T-17).  He also 
testified that he had been seen in November 1997 at the VAMC 
in Beckley WVA.  (T3-6).  These records are not part of the 
current record.  The veteran also testified that his stomach 
muscles were torn and a physician told him that the muscles 
were gone.  When examined by the VA in October 1996, the 
examiner noted that the veteran had a recurrent ventral 
hernia which was "the size of a grapefruit when bulging."  
The veteran also stated that he was told that no further 
surgery could be performed.  In view of these assertions and 
that there are additional treatment records that may have a 
bearing on this case we find that further development, 
including another physical examination is warranted. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his ventral hernia.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  
Specific request should be made of the 
VAMC at Beckley, West Virginia to include 
the records of treatment in November 
1997. 

2.  The veteran should then be scheduled 
for a thorough VA examination to assess 
the nature and severity of the residuals 
of the cholecystectomy and ventral 
hernia.  The examiner must thoroughly 
review the claims folder, to include a 
copy of this remand prior to evaluating 
the veteran.  The size of the veteran's 
ventral hernia should be reported.  In 
describing the veteran's ventral hernia 
it should be noted that the rating 
criteria distinguish between a ventral 
hernia which is large and one which is 
massive and persistent.  The examiner 
should specifically comment on the 
condition of the underlying muscles and 
whether the veteran's ventral hernia is 
characterized by severe diastasis of the 
recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of the abdominal wall 
which is inoperable. All indicated tests 
and studies should be conducted and all 
clinical findings clearly set forth in 
the examination report.  A basis for the 
findings reported should also be 
provided.

3.  Thereafter, the RO should review the 
veteran's rating claim on the basis of 
all evidence of record and all applicable 
law and regulations.  If the decision on 
the rating to be assigned remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond. 

4.  The issue of a total rating based 
upon individual unemployability due to 
service-connected disability should also 
be adjudicated.  If the veteran expresses 
his disagreement with the RO's decision 
on the total rating claim, he should be 
provided a statement of the case and an 
appropriate period for response.  The RO 
should specifically notify the veteran 
that the appeal on this issue will be 
returned to the Board only if it is 
perfected by the filing of a timely 
substantive appeal.  In the event that he 
perfects a timely appeal of this issue it 
should be certified to the Board for 
appellate review.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 5 -


